

116 HRES 906 IH: Calling on the President to invoke the Defense Production Act to respond to COVID-19.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 906IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Levin of Michigan (for himself, Ms. Spanberger, Ms. Porter, Mr. Kildee, Ms. DeGette, Mr. Ted Lieu of California, Ms. Sherrill, Mr. Chabot, Mr. Gonzalez of Ohio, Mr. Bacon, Mr. Upton, Mr. Rodney Davis of Illinois, Mr. Taylor, and Mr. Huizenga) submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONCalling on the President to invoke the Defense Production Act to respond to COVID-19.Whereas the Defense Production Act of 1950 originated from World War II authorities and confers an array of authorities to shape national defense preparedness programs;Whereas the United States currently faces severe shortages of medical supplies necessary to respond to the ongoing Coronavirus Disease 2019 (COVID-19) pandemic, such as materials needed to test for COVID-19, ventilators and personal protective equipment;Whereas the Centers for Disease Control and Prevention (CDC) is encouraging healthcare systems to implement strategies to conserve supplies;Whereas, on February 29, 2020, the New York Times reported that a 2005 Federal study estimated that mechanical ventilators for 740,000 critically ill people would be necessary in the event of a severe flu pandemic, and today, as the country faces the possibility of a widespread outbreak of a new respiratory infection caused by the coronavirus, there are nowhere near that many ventilators, and most are already in use; andWhereas failure to massively upscale the supplies available to protect Americans, test for new cases of COVID-19, and treat people who test positive could result in even more severe shortages that force health care workers to make harrowing choices and endanger American lives: Now, therefore, be itThat the House of Representatives—(1)calls upon the President to make urgent use of all relevant authorities of the Defense Production Act of 1950 to direct the domestic production of supplies needed to address the COVID-19 pandemic; (2)calls upon the President to immediately share with Congress plans for the use of the Defense Production Act authorities, including targets and timelines for the production of supplies needed to address the COVID-19 pandemic, as well as the results of the ongoing use of these authorities; and(3)stands ready to make additional appropriations available to meet the needs of Defense Production Act invocation.